09-4814-ag
         Tang v. Holder
                                                                                       BIA
                                                                               A079 324 304
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 3 rd day of September, two thousand               ten.
 5
 6       PRESENT:
 7                ROGER J. MINER,
 8                GUIDO CALABRESI,
 9                DEBRA ANN LIVINGSTON,
10                       Circuit Judges.
11       _____________________________________
12
13       XIU QIN TANG,
14
15                        Petitioner,
16
17                         v.                                   09-4814-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21
22                Respondent.
23       _____________________________________
24
25       FOR PETITIONER:                 Gary J. Yerman, New York, New York
26
27       FOR RESPONDENT:                 Tony West, Assistant Attorney
28                                       General; Linda S. Wernery, Assistant
29                                       Director; Gerald M. Alexander, Trial
30                                       Attorney, Office of Immigration
1                           Litigation, Civil Division, United
2                           States Department of Justice,
3                           Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    decision of the Board of Immigration Appeals (“BIA”), it is

7    hereby ORDERED, ADJUDGED, AND DECREED that the petition for

8    review is DENIED.

9        Xiu Qin Tang, a native and citizen of the People’s

10   Republic of China, seeks review of a October 30, 2009 order

11   of the BIA denying her motion to reopen. In re Xiu Qin Tang,

12   No. A079 324 304 (B.I.A. Oct. 30, 2009).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history of this case.

15       We review the BIA’s denial of a motion to reopen for

16   abuse of discretion, mindful of the Supreme Court’s

17   admonition that such motions are “disfavored.”     Ali v.

18   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

19   Doherty, 502 U.S. 314, 322-23 (1992)).     There is no dispute

20   that Tang’s March 2009 motion to reopen was untimely and

21   numerically barred because the BIA entered a final

22   administrative order in September 2003 and she had

23   previously filed a motion to reopen in July 2006.     See

24   8 C.F.R. § 1003.2(c)(2).   Although Tang contends that the


                                   2
1    time and number limitations do not apply to her motion to

2    reopen as it is “based on changed circumstances arising in

3    the country of nationality” and the evidence she submitted

4    “is material and was not available and could not have been

5    discovered or presented at the previous hearing,”    8 C.F.R.

6    § 1003.2(c)(3)(ii), her arguments are unavailing.

7        As an initial matter, there is no indication that the

8    BIA ignored any material evidence she submitted.    See Jian

9    Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008)

10   (recognizing that this Court has rejected the notion that

11   the agency must “expressly parse or refute on the record

12   each individual argument or piece of evidence offered by the

13   petitioner” (internal quotation marks omitted)); see also

14   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 337

15   n.17 (2d Cir. 2006) (presuming that the agency “has taken

16   into account all of the evidence before [it], unless the

17   record compellingly suggests otherwise”).   Moreover,

18   contrary to Tang’s argument, the record supports the BIA’s

19   determination that, although China has engaged in

20   discrimination and abuse against Christians, Tang failed to

21   establish that conditions in China and her home province of

22   Fujian had changed fundamentally since her merits hearing,



                                  3
1    as required to warrant reopening.    See Siewe v. Gonzales,

2    480 F.3d 160, 167 (2d Cir. 2007) (“Where there are two

3    permissible views of the evidence, the factfinder’s choice

4    between them cannot be clearly erroneous.” (internal

5    quotation marks omitted)); Xiao Ji Chen, 471 F.3d at 342

6    (holding that the weight afforded to the applicant’s

7    evidence in immigration proceedings lies largely within the

8    discretion of the IJ).    Because the BIA reasonably found

9    that Tang failed to establish changed country conditions

10   sufficient to warrant reopening, its denial of Tang’s motion

11   to reopen was not an abuse of discretion.    Accordingly,

12   because Tang failed to make that threshold showing, we need

13   not reach her argument that she established her prima facie

14   eligibility for relief.

15       For the foregoing reasons, the petition for review is

16   DENIED.   As we have completed our review, the pending motion

17   for a stay of removal in this petition is DENIED as moot.

18   Any pending request for oral argument in this petition is

19   DENIED in accordance with Federal Rule of Appellate

20   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

21                                FOR THE COURT:
22                                Catherine O’Hagan Wolfe, Clerk
23
24




                                    4